Citation Nr: 0818490	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for manic 
depression.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) 

4.  Entitlement to a total disability rating based on 
individual unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1977 to March 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in 2003 and 2005 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2008, the veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  Claims for service connection for a seizure disorder and 
manic depression were denied by the Board in August 2002.  

2.  The evidence received since the August 2002 Board 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for a seizure disorder.  

3.  The evidence received since the August 2002 Board 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for manic depression.  

4.  The evidentiary record shows the veteran did not serve 
during the Vietnam era and did not engage in combat with the 
enemy.

5.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records, or other 
credible supporting evidence, and he has not provided 
sufficient information for VA to further attempt to 
independently corroborate any such in-service stressful 
experiences.

6.  The veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more; and there is no evidence that his 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  In 
fact, the veteran is currently employed.


CONCLUSIONS OF LAW

1.  The August 2002 Board denial is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2007).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
manic depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

4.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizures and Manic Depression

The RO first denied the veteran's claim of entitlement to 
service connection for seizures in a December 1994 rating 
decision.  The denial was based upon the RO's finding that 
the veteran's seizures did not begin in service and were not 
manifest to a compensable degree within a year after service.  
The claim was reopened by the Board in July 2001 and remanded 
for readjudication.  The RO confirmed and continued the 
denial.  

The RO first denied the veteran's claim of entitlement to 
service connection for manic depression in a March 1999 
rating decision.  The denial was based upon the RO's finding 
that there was no evidence that manic depression was incurred 
during service or in any way related to service.  

Both claims were later denied by the Board in August 2002.  
The Board found that an acquired psychiatric disorder was not 
incurred in or in any way related to service, and that a 
seizure disorder was not present or aggravated during the 
veteran's military service and that it was not shown to be 
related to the veteran's military service or any incident 
during service.

The Board's August 2002 decision is final.  38 C.F.R. 
§ 20.1100 (2007).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 2002); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claims was filed 
sometime thereafter, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined in the decision 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the August 
2002 Board decision.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 2002).  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Factual Background & Analysis

The Board's denials in this case have been predicated upon 
the fact that service-incurrence or aggravation for the 
seizure disorder and manic depressive disorder had not been 
demonstrated.  Therefore, any "new" evidence would have to 
show in-service incurrence or aggravation of the seizure 
disorder and manic depressive disorder.  

Evidence before the Board in 2002 included service medical 
records (SMRs) that are entirely negative for complaints or 
treatment for a seizure disorder or psychiatric disability.  
A June 1979 record indicated a history of a head injury with 
no further details noted.  The neurologic and psychiatric 
portions of the veteran's February 1980 service separation 
examination were normal.

The post service evidentiary record contains approximately 
seven volumes of various kinds of evidence submitted by the 
veteran in connection with his claims.  These records are, in 
many cases, duplicates of records previously submitted to VA 
and, when they are not duplicates, they relate only to the 
ongoing treatment for the veteran's various current medical 
conditions.  The records do show the veteran had been treated 
for a seizure disorder since 1988, but do not otherwise show 
a nexus between his current seizures and active service.  
Also of record are the veteran's reports from the Social 
Security Administration, showing receipt of disability 
benefits based on his seizure disorder and organic brain 
syndrome.  The veteran later testified at hearings, before 
the RO in July 1998 and before the Board in May 2001, that he 
had a childhood history of seizures following a head injury.  
He also testified that he experienced seizures during service 
but that they were attributed to stress or anxiety.  

During VA examination in September 2001, the veteran admitted 
that his seizures had been present from early childhood but 
argued that his military service actually aggravated his 
seizure condition.  The examiner opined that this was 
disputable since there were so many other conditions in the 
veteran's life that may have modified the seizure 
manifestation, not necessarily the military service as such.  
He  explained that the veteran's electroencephalographic 
examination was normal and did not reveal any serious 
aggravation of his condition.  Thus, he did not think that 
the seizure disorder and its manifestations had really 
changed in the veteran following service.  The examiner 
concluded the veteran's seizure disorder did not appear 
service connected.  

With regard to manic depression, the earliest recorded 
psychiatric history is in 1994 during a lengthy period of 
hospitalization in 1994 for substance abuse.  Although the 
hospital summary contains a diagnosis of generalized anxiety 
disorder, this is 14 years after the veteran's discharge from 
active service in 1980.  The veteran did not otherwise submit 
any competent evidence that would establish that any current 
psychiatric symptoms began during military service, or within 
a year thereafter.  

Evidence received since the August 2002 Board decision is 
equally voluminous, consisting of five additional volumes of 
various kinds of evidence submitted by the veteran in 
connection with his claims.  As before, these records are 
largely multiple duplicates of the same records submitted to 
VA over and over again.  When not taking the duplicates into 
consideration, the evidence submitted after August 2002 
constitute records of ongoing treatment and diagnoses for the 
veteran's various medical conditions, Internet articles, the 
veteran's numerous written statements, and testimony from a 
personal hearing held in January 2008.  

This evidence, to the degree that it is new, is not material 
in that it shows only continued post-service treatment and 
simply is not pertinent to the question of whether the 
seizure disorder was incurred in or aggravated by military 
service or whether he has manic depression resulting from 
service (the pivotal issues underlying the claims for service 
connection).  Thus, the newly received evidence does not 
relate to unestablished facts needed to substantiate the 
veteran's claims, and thereby it cannot raise a reasonable 
possibility of substantiating the claims.  

The veteran has offered testimony in Central Office hearing 
January 2008, however the Board notes that his testimony 
essentially constitutes reiterations of assertions made in 
connection with the prior denials, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 
3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  In any event, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
medical causation, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the unsupported testimony, 
even if new, cannot serve as a predicate to reopen the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claims for 
service connection for a seizure disorder and manic 
depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

PTSD

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change in criteria from an objective "would 
evoke . . . in almost anyone" standard in assessing whether 
a stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Hence, the Court noted that a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007).  

In this case, the record contains evidence favorable to the 
veteran's claim in the form of a September 2004 mental health 
assessment which shows that he met the DSM-IV criteria for 
PTSD noncombat trauma.  Read in isolation, this evidence 
could be construed as supporting the veteran's contention 
that he currently has PTSD.  

However, the competent evidence does not show that the 
veteran engaged in combat with an enemy force.  His awards 
and decorations do not include any indication of combat 
status, and there is no other objective evidence of record, 
which indicates that he participated in combat.  

In multiple statements submitted with his claim, the veteran 
identified a single event which he considered to be the 
precipitating cause of his claimed PTSD.  He states that 
during guard duty a friend, identified as Private R.E.H., 
committed suicide after receiving a "Dear John" letter.  
The incident occurred sometime between September and December 
of 1978 or 1979 in Schwaebisch Gmund, West Germany.  The 
veteran stated that he was questioned after the incident.  
His unit of assignment at the time was A Btry, 1st BN, 41st 
FA.  The veteran also presented testimony at a Central Office 
hearing in January 2008 about the onset and severity of his 
PTSD.  He essentially reiterated previously submitted 
information concerning his in-service stressor as well as 
symptoms consistent with complaints made during the course of 
the appeal.

Since combat status has not been established, the veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of the in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In August 2006, 
the RO attempted to verify the death of Private R.E.H. based 
on the information provided, but was unable to locate any 
verifiable matches.  The RO also reviewed the veteran's 
personnel file for any indication that he had been officially 
questioned in the death of Private R.E.H., but there was no 
information pertinent to an investigation.  While the Board 
recognizes the veteran's reports regarding his claimed 
stressor, the law requires additional verification beyond his 
assertions.  In this case, evidence of a verified stressor 
upon which a diagnosis of PTSD could be based has not been 
presented.

Although the veteran clearly has a diagnosis of PTSD; this is 
based on a history provided by him, without independent 
verification.  Notwithstanding this diagnosis, service 
connection for PTSD is not warranted because the occurrence 
of the claimed in-service stressor on which such diagnosis 
was based has not been verified.  In the absence of a 
verified stressor, the diagnosis of PTSD is not sufficient to 
support the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's military service.  See West v. 
Brown, 7 Vet. App. 70, 78 (1994).  Since the veteran's 
claimed stressor has not been verified, the diagnosis of PTSD 
was based on a questionable history and may not be relied 
upon by the Board.  See West, 7 Vet. App. at 78.  

In making the above determination regarding the veteran's 
purported in-service stressor, the Board is cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the veteran 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court had previously pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The veteran's claim herein may be 
distinguished from those in Pentecost and Suozzi, as the 
veteran has submitted no independent evidence of the 
occurrence of the claimed in-service stressor.

In conclusion, the Board finds that the veteran has not 
alleged an in-service stressor that is verified or verifiable 
based on the information given, so as to provide a basis for 
the diagnosis of PTSD.  Accordingly, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).



TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2007).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

At the time the veteran filed his claim in 2003, service 
connection was in effect for the following disabilities: 
scoliosis, rated as 40 percent disabling; right knee strain 
rated as 10 percent disabling and left knee strain, also 
rated as 10 percent disabling.  The combined rating for the 
service-connected disabilities is 50 percent.  Thus, he does 
not meet the minimum percentage requirements for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).

Notwithstanding his 50 percent combined evaluation, the 
veteran claims that his service-connected disabilities render 
him totally unemployable.  In his formal claim (VA Form 21-
8940) for TDIU, he indicated that he completed high school 
and 4 years of college.  His post military work experience 
included employment in security and training as a substance 
abuse counselor.  Although the record shows that the veteran 
in the mid to late 1990s was in receipt of Social Security 
disability benefits, the record now shows that he is 
employed.  See January 2008 Hearing Transcript.

In addition to the foregoing, despite the veteran's 
assertions and his functional impairment due to his service-
connected disabilities, the medical evidence of record does 
not show that he is unable to obtain and maintain 
substantially gainful employment due to his service-connected 
disabilities.  

The post-service evidentiary record in this case is 
extensive, consisting of 12 volumes of documents.  The vast 
majority of this evidence consists of treatment reports, 
dated between 1986 and 2005, and includes records from the 
Social Security Administration (SSA).  These records reflect 
a long history of extensive alcohol dependence, with the 
veteran hospitalized on several occasions for problems and 
illnesses related thereto beginning in 1994.  

According to a SSA Disability Determination and Transmittal 
Form, the veteran was found to have been disabled in April 
1994.  The primary diagnosis was alcohol dependence and the 
secondary diagnosis was organic mental disorder.  Medical 
records accompany the disability determination and consist of 
reports from both VA and non-VA medical sources.  The 
supporting medical records reveal severe impairment due to 
the veteran's major seizure disorder, however he is not 
service connected for this disability, and thus it cannot be 
considered when deciding entitlement to TDIU.  The SSA 
records do not mention the veteran's service connected 
disabilities and they were not among the impairments listed 
to support the SSA decision.  

Also of record is a December 2004 VA examination report.  At 
that time the examiner noted the examination was 
significantly limited due to the veteran's inability to 
cooperate.  Of the findings that were reported, there was no 
evidence of periarticular thickening of either knee.  Both 
knees extended fully to 0 degrees and flexed to 105 degrees.  
There was no ligament laxity or varus/valgus instability 
found.  Both patellae moved freely with only mild pain.  X-
rays revealed mild narrowing of the medial joint space 
bilaterally, which was a slight increase from a previous 
examination in 2001.  The study was otherwise normal with no 
evidence of arthritis, chondromalacia, or joint fluid.  
Examination of the spine revealed a beginning kyphosis at 1+, 
paraspinous spasm, and very mild scoliosis.  Range of motion 
was extremely limited due to guarding.  X-rays revealed 
moderate S-shaped scoliosis lower concavity to the left.  It 
was noted that the veteran was currently employed by the VA 
hospital as a domiciliary rehab technician working five days 
a week.  The examiner concluded the veteran's usual 
occupation was not affected by the back and knee problems.  
See generally 38 C.F.R. Part 4, Diagnostic Codes 5237-5243 
and 5257-5261 (2007). 

None of the remaining VA or private medical records ascribe 
an inability to work due solely to the veteran's service-
connected disabilities.  

As previously noted, in this case, the record shows that the 
veteran is currently employed, and in any event, there is no 
medical evidence showing that the veteran's circumstances are 
so exceptional as to warrant a grant of a TDIU under the 
provisions of section 4.16(b).  Clearly, the service-
connected scoliosis is productive of a great degree of 
disability, as indicated by the 40 percent rating.  However, 
there is no indication in the record that the disability 
involves factors that are not reflected in the rating 
schedule, or that impairs the veteran's ability to work to a 
greater degree than recognized.   

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record not support his claim that his service-connected 
disabilities are sufficient to produce unemployability.  
Accordingly, a TDIU is not warranted.  38 C.F.R. § 4.16(b) 
(2007).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in November 2002, July 2003, October 2003, 
and June 2004, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  These letters pre-
dated the RO's 2003 and 2005 rating decisions.  See also VCAA 
letters dated in March 2006, April 2006 and June 2006.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The Board also finds 
that the June 2004 letter meets the specifics required under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), as the veteran was 
advised of the exact reason for the previous denial and the 
evidence needed to reopen the claim for service connection 
for a seizure disorder and manic depression.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

As new and material evidence has not been submitted, the 
claim to reopen entitlement to service connection for a 
seizure disorder is denied.

As new and material evidence has not been submitted, the 
claim to reopen entitlement to service connection for manic 
depression is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to TDIU is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


